DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0215559 to Flanagan et al. in view of U.S. Patent 10,290,370 to Meystre.
As to claim 1, 11, and 20, Flanagan discloses a method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a discrepancy detection mechanism for detecting discrepancies between clinical notes and administrative records, wherein the discrepancy detection mechanism operates to:
extracting clinical concepts from the clinical notes and the administrative records in a patient’s electronic medical records (EMRs) (Flanagan [0043] and [0052]);
 (Flanagan [0043] and [0052]);
utilizing the positive mentions of diseases in clinical notes, comparing the positive mentions of diseases or syndromes in the clinical notes against each positive entry in the administrative records (Flanagan [0043] and [0052]); and 
Flanagan [0043] and [0052]).
However, Flanagan does not teach filtering the extracted clinical concepts based on semantic type information to identify concepts that reference diseases or syndromes while also removing negated instances
Meystre discloses teach filtering the extracted clinical concepts based on semantic type information to identify concepts that reference diseases or syndromes while also removing negated instances (Meystre column 8 lines 1-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to recognize terms of negation as in Meystre since clinical notes of Flanagan as they often describe what a patient is negative for and this semantic processing would be required to prevent false positive concepts

As to claim 3 and 13, see the discussion of claim 1, additionally, Flanagan discloses the method wherein extracting the clinical concepts from the clinical notes and the administrative records in a patient’s EMRs comprises:
detecting medical concepts in text of the clinical notes and the administrative records using a knowledge graph linked with a concept in graph (Flanagan claims 3 and 6).



Allowable Subject Matter
Claim 2, 4-10, 12, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes the similarities between claims 4, 5, 14, and 15 and U.S. Patent 10,599,771 to the same assignee unavailable as prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2015/079353 to Ye et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686